DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Fix being used in combination with Gary and Papstein in the current rejection.  See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2017/0163438 to Gary, JR (“Gary”) in view of US PG Pub 2016/0295263 to Fix (“Fix”) and US PG Pub 2014/0320398 to Papstein (“Papstein”).
Regarding claim 1, “A method, comprising: obtaining, by a secondary device, an association of a client device with the secondary device” reads on the system/method for remote control of one or more appliances by an external computing device such as a mobile device (abstract) disclosed by Gary and represented in Fig. 1.  Gary further discloses (¶0026, ¶0027) that both the appliance and the external device (secondary device) can communicate with the external server, such as, for example, a server hosted by a manufacturer capable of verifying ownership of the appliance, as well as verifying access to a particular appliance by a particular user device; for example, the server verifies ownership of a particular appliance corresponding to a particular user. That user may then follow a registration process, through the server, to associate the user's external computing device, for example, a mobile device (client device), with the appliance; the relationship between the appliance and the external device has been verified and established.
As to “identifying, by the secondary device, a…triggering event related to media that is being rendered at the secondary device or to an operation of the secondary device” Gary discloses (¶0045, ¶0033) that when the system detects an event associated with the appliance, it requests verification from the user that is in remote control of the appliance to allow for continued operation of the appliance as represented in Fig. 5 (element 520).
As to “responsive to identifying the…triggering event, sending, by the secondary device via a network, a message to the client device with a request for information related to the media or to the operation of the secondary device, the client device having a client device interface configured to present the message and to receive at least…input pertaining to the message” Gary discloses (¶0034, ¶0045, ¶0046, ¶0050, ¶0040, claim 6) when the system detects an event associated with the appliance, it requests verification from the user of the mobile device by providing a prompt to the user, where the mobile device provides a verification command in response to the verification request. 
As to “receiving, by the secondary device via a network,…input pertaining to the message from the client device, wherein the…input is received responsive to a presentation of the message via the client device interface” Gary discloses (¶0035, ¶0046, ¶0050) that the mobile external device provides remote operation command via the server to the appliance to execute command on the appliance as represented in Fig. 5 (elements 550, 560, 570).
As to “configuring the secondary device to perform the operation at the secondary device using the…input pertaining to the message that is received from the client device” Gary discloses (¶0035) that the remote command received from the mobile external device is executed on the appliance as represented in Fig. 5 (element 570).
Gary meets all the limitations of the claim except “the association based at least on using audio data or image data to determine that the client device is proximate to the secondary device.”  However, Fix discloses (¶0024, ¶0025, ¶0049, claim 15) that the set-top box determines a mobile device is in proximity to the set-top box using an image data from the camera/sensor to determine that the user of the detected mobile device is actually in view of the display/STB; a mobile device is detectable as being within proximity to a particular set-top box in a household so as to determine which person is watching which display associated with the set-top box.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Gary’s system by determining that the client device is proximate to the secondary device based on using image data as taught by Fix in order to determine whether the mobile device has left the proximity of the set-top box and remove the device from the list (¶0026).
Combination of Gary and Fix meets all the limitations of the claim except “identifying, by the secondary device, a text entry triggering event related to media that is being rendered at the secondary device or to an operation of the secondary device, by: determining that alphanumeric text input is associated with the media that is being rendered or operation of the secondary device, where functionality for entry of alphanumeric text at the secondary device is limited when compared to the client device; client device to receive at least alphanumeric text input pertaining to the message; and receiving, by the secondary device, alphanumeric text input from the client device.”  However, Papstein discloses (¶0058-¶0062) that when television display (secondary device) detects two text input fields 102 (text entry triggering event), the TV sends a request to the communication device (client device) for selecting text input via the communication device as represented in Fig. 3A; upon receiving a request from the TV, the communication device displays/opens keyboard used for the text input, enters text, and sends the text input back to the TV as represented in Fig. 3B-D; the TV displays text input fields with text input as received from the communication device and confirms the text input as represented in Fig. 3E.  Papstein further discloses (¶0004) that the remote control is associated with the TV, where text input is very time consuming; (¶0058) text input fields for authentication information requires special characters which require more evolved text input measures; (¶0023, ¶0024) remote controls have only rudimentary keys which are not suitable enough for a comfortable text input; allowing users to use familiar functions of text input offered by well-known communication devices which is particularly advantageous for electronic devices such as TV that may require text input but lack convenient means for doing so. Therefore, it is convenient to choose with the simple remote control the function of the text input via a communication device and use the comfortable functions for text input of the communication device.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Gary and Fix’s systems by receiving alphanumeric/password text input from the client device as taught by Papstein in order to allow users to use familiar functions of text input offered by well-known communication devices which is particularly advantageous for electronic devices such as TV that may require text input but lack convenient means for doing so (¶0021).

Regarding claim 2, “The method of claim 1, wherein the association of the client device with the secondary device further comprises a user account associated with the secondary device and the client device” Gary discloses (¶0026, ¶0027) that both the appliance and the external device can communicate with the external server, such as, for example, a server hosted by a manufacturer capable of verifying ownership of the appliance, as well as verifying access to a particular appliance by a particular user device; server verifies ownership of a particular appliance corresponding to a particular user, where the user follows a registration process, through the server, to associate the user's external computing device, for example, a mobile device, with the appliance, and Fix discloses (¶0044) the web portal can further be utilized to manage and provision software applications to adapt these applications as may be desired by subscribers and/or service providers of system of FIG. 1 and communication users wishing to control a set-top box can log into their on-line accounts and provision the remote application server or server with a controller application that can control the set-top box and detect other mobile devices.

Regarding claim 3, “The method of claim 1, wherein the association of the client device and the secondary device further comprises: an association based on a discovery of both the client device and the secondary device on a same network” Gary discloses (¶0016-¶0019) that the appliances and the mobile external device are connected via a WiFi connection or Bluetooth connection, near field communication in a residential network as represented in Fig. 1.

Regarding claim 4, “The method of claim 1, wherein the association of the client device and the secondary device is further based on a determination of a location of the client device” Gary discloses (¶0057, ¶0044, ¶0047) that the system detects when the user of the mobile device, is within a set proximity of the appliance; detection of the mobile device within the set proximity of the appliance may provide an indication to the system that the cooking appliance is now attended.

Regarding claim 5, “The method of claim 1, wherein identifying the text entry triggering event related to the operation of the secondary device includes receiving, at the secondary device, a request to perform the operation” Gary discloses (¶0033, ¶0034, ¶0042, ¶0043, ¶0045, ¶0048, ¶0049) that the appliance receives a command to perform the operation, and Papstein discloses (¶0058-¶0062) that when television display (secondary device) detects two text input fields 102 (text entry triggering event), the TV sends a request to the communication device (client device) for selecting text input via the communication device as represented in Fig. 3A.

Regarding claim 6, “The method of claim 1, wherein the text entry triggering event related to the operation of the secondary device further includes a time-based event, a user status-based event, or a client device location-based event” combination of Gary and Papstein teaches this limitation, where Gary discloses (¶0034, ¶0042-¶0045, ¶0047-¶0049, ¶0057, ¶0058) that when the appliance detects mobile external device within a set proximity (client device location-based event) of the appliance, it provides an indication to the system that the appliance is now attended.

Regarding claim 7, “The method of claim 1, further comprising: responsive to identifying the text entry triggering event, providing, by the secondary device via a secondary device interface of the secondary device, a selectable on-screen element” combination of Gary and Papstein teaches this limitation, where Gary discloses (¶0020-¶0022, ¶0028-¶0032) that the appliance includes a control panel including an input device configured to receive user input for operating the appliance as represented in Figs. 2 and 4.
As to “responsive to an activation of the selectable on-screen element, sending, by the secondary device via the network, the message to the client device with the request for the information related to the operation of the secondary device” Gary discloses (¶0020-¶0022, ¶0028-¶0034) that in response to activating initiate/pause button on the appliance, the appliance communicates with the mobile external device to remotely control the appliance as represented in Fig. 4E (element 215) and Fig. 5.

Regarding claim 8, “The method of claim 1, wherein sending the message to the client device comprises configuring the secondary device to receive the alphanumeric text input entered in the client device interface responsive to receiving the message” Gary discloses (¶0035, ¶0046, ¶0047, ¶0050) that the appliance receives remote control command/input from the mobile external device to operate the appliance as represented in Fig. 5.

Regarding claim 9, “The method of claim 1, further comprising receiving at least one of a selection of a media item, a scroll, a rewind, a fast forward, a pause, a stop, or a play” Gary discloses (¶0015, ¶0027, ¶0028, ¶0031-¶0033) that the appliance receives a pause on the operation of the appliance.

Regarding claim 13, “The method of claim 1, wherein the message includes an instruction for the client device to provide an interactive notification via the client device interface” Gary discloses (¶0034, ¶0045, ¶0046, ¶0050, ¶0040, claim 6) when the system detects an event associated with the appliance, it requests verification from the user of the mobile device by providing a prompt to the user, where the mobile device provides a verification command in response to the verification request; (¶0035, ¶0046, ¶0050) the mobile external device provides remote operation command via the server to the appliance to execute command on the appliance as represented in Fig. 5 (elements 550, 560, 570).

Regarding claim 14, “The method of claim 1, wherein the secondary device includes one of a set top box, a smart appliance, an audio/video controller, or a gaming system” Gary discloses (¶0017) that the appliance includes a smart appliance or a home entertainment system as represented in Fig. 1.

Regarding claim 15, see rejection similar to claim 1.  

Regarding claim 18, see rejection similar to claim 1.

Regarding claim 19, see rejection similar to claim 5.

Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gary in view of Fix and Papstein as applied to claims 1 and 18 above, and further in view of US PG Pub 2017/0150227 to Kim (“Kim”).
Regarding claim 10, combination of Gary, Fix, and Papstein meets all the limitations of the claim except “The method of claim 1, wherein performing the operation at the secondary device further comprises at least one of: selecting a media item in a secondary device interface, scrolling in the secondary device interface, rewinding the media item, fast forwarding the media item, pausing the media item, stopping the media item, or playing the media item.”  However, Kim discloses (¶0124, ¶0126) that the electronic device (secondary device) triggers a function associated with the broadcast content, (¶0161, ¶0162) the screen data of the first external/mobile device (client device) is displayed mirroring screen corresponding on the display unit; (¶0113) the display device is capable of being manipulated by a user of the external device using scroll key.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Gary, Fix, and Papstein’s systems by performing scrolling operation at the secondary device as taught by Kim in order to provide various different functions associated with the device.

Regarding claim 11, “The method of claim 1, wherein receiving, via the network, the alphanumeric text input from the client device comprises presenting the alphanumeric text input from the client device in a secondary device interface” Kim discloses (¶0124, ¶0126) that when the electronic device (secondary device) activates/triggers a function associated with the broadcast content, (¶0161, ¶0162) the screen data of the first external/mobile device (client device) is received, processed, and displayed mirroring screen corresponding to the first external device on the display unit, where (¶0135, ¶0155, ¶0162) password containing alphanumeric info is provided and displayed as represented in Figs. 8, 9, and 12.

Regarding claim 12, “The method of claim 1, wherein the alphanumeric text input from the client device is presented in a secondary device interface and the client device interface at substantially a same time” Kim discloses (¶0161, ¶0162) the screen data of the first external/mobile device (client device) is received, processed, and displayed mirroring screen corresponding to the first external device on the display unit of the electronic device, where (claim 9, ¶0135, ¶0155, ¶0162) the electronic device is configured to simultaneously display, on the display, the mirroring screen and an icon of at least one application for goods payment through the execution screen of the first payment application installed on the external device.

Regarding claim 20, see rejection similar to claim 10.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gary in view of Fix and Papstein as applied to claim 15 above, and further in view of US PG Pub 2010/0317332 to Bathiche (“Bathiche”).
Regarding claim 16, combination of Gary, Fix, and Papstein meets all the limitations of the claim except “The method of claim 15, wherein receiving the message associated with the secondary device comprises receiving an instruction to open an application or a media card associated with the notification, wherein providing the at least part of the message as the notification in the graphical interface comprises providing the application or a media card in the graphical interface via the display device.”  However, Bathiche discloses (¶0041, ¶0068-¶0070) that when the mobile device detects a signal from the game console/appliance, it causes the mobile device to go into “game mode” to play video games on a television as represented in Fig. 3.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Gary, Fix, and Papstein’s systems by receiving an instruction to open application/media card associated with the notification and providing it on the display as taught by Bathiche in order to automatically configure mobile device to recognize its current context and operate in the appropriate mode (¶0001).

Regarding claim 17, combination of Gary, Fix, and Papstein meets all the limitations of the claim except “The method of claim 15, wherein providing at least part of the message as the notification in the graphical interface via the display device includes providing an option to play a media item at the secondary device when the client device and the secondary device are connected to the network.”  However, Bathiche discloses (¶0051, ¶0053) that the mobile device and the television/PC are located in the same home network; (¶0041, ¶0067-¶0070) the mobile device with a touch screen user interface configured for use as a TV/PC remote control which provides various options such as play/pause/rewind/forward for a media content as represented in Fig. 3.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Gary, Fix, and Papstein’s systems by receiving an instruction to open application/media card associated with the notification and providing it on the display as taught by Bathiche in order for the mobile device obtain information for controlling the electronic appliance in a polling and reply process (¶0003).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425